DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 29-48 were pending and were rejected in the previous office action. Claims 29-32, 36, 42-43, and 48 were amended. Claims 29-48 remain pending and are examined in this office action. 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on application AU2017903535 filed in Australia on 09/01/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Claim Objections:
Claim 29 is amended to recite “retrieving vendor information for the at least one vendor” and “…the customer request information and the retrieved customer information…” and therefore the previous objections to claim 29 are withdrawn. 
Claims 30 and 43 are amended to recite “the customer information, and the customer request criteria” and therefore the previous objections to claims 30 and 43 are withdrawn.
Claim 31 is amended to recite “the customer information” and therefore the previous objection is withdrawn. 
Claim 32 is amended to recite “the vendor information” and therefore the previous objection is withdrawn. 
Claim 36 is amended to recite “the vendor information” and therefore the previous objection is withdrawn. 
Claim 42 is amended to recite a receiver and a processor and therefore the previous objection is withdrawn. 
35 USC § 112(b):
Applicant’s arguments with respect to the previous § 112(b) rejections of claims 29-48 (pg. 9 of remarks) have been fully considered and they are persuasive. Claims 29 and 42 have been amended to clarify the previously indefinite limitations and specified “generating an adaptive vendor pricing index based on the vendor compatibility scores, the customer request information and the retrieved customer information…” and the previous § 112(b) rejections are 29-48 obviated. 
35 USC § 101: 
Applicant’s arguments with respect to the previous § 101 rejection of claims 29-48 (pgs. 7-9 of remarks filed 1/20/2022) have been fully considered but they are not persuasive. 
Applicant argues that the amended claims, as presented, do not recite a concept that falls within the enumerated subject matter groupings under Prong One of Step 2A, and even if the claims were found to recite an abstract idea, the claims integrate the alleged abstract idea into a practical application under Step 2A Prong Two. However, applicant does not discuss any specific features that are believed to overcome the previous § 101 rejection, or discuss why the claims as amended no longer fall under any of the categories of abstract ideas under Step 2A Prong One or integrate the abstract idea into a practical application under Step 2A Prong Two. Thus, the arguments are not persuasive. 
Regarding the amendments to independent claims 29 and 42: the claims include “an application platform server…” (including a processor in claim 42), however, this merely amounts to a generic computer element/server used to apply the abstract idea. The same applies to the limitation that specifies the customer information being retrieved from a database (which under the broadest reasonable interpretation, need not even be a technical element but could just be written file records). The claims also describe transmitting the customer request to the application server and each one of at least one vendor over a communication network, which at best amounts to the use of computers in their ordinary capacity to transmit data (i.e. further indicating the claims amount to mere instructions to “apply it”). The other remaining amendments merely further describe the abstract idea steps and do not add anything that integrates the abstract idea into a practical application or amounts to significantly more. 
Therefore the § 101 rejection of claims 29-48 is maintained. 
35 USC § 103:
Applicant’s arguments with respect to the previous § 103 rejection of claims 29-48 (pgs. 9-12 of remarks) have been considered but they are moot as they do not apply to the current § 103 rejections applied to claims 29-48 below. Please see the updated § 103 rejections of claims 29-48 below. 

Claim Objections
Claims 29 and 42 are objected to because of the following informalities:  
Claims 29/42 recite “determine an estimate the probability of the vendor being selected…”  but appear they should recite “determine an estimate of the probability of the vendor being selected…” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a receiver for receiving a customer request for a service including at least one customer request criteria” of claim 42 and “wherein the receiver receives at least one offer price from the at least one vendor” of claim 47
“a receiver” appears to be described in paras. [0035], [0044], and [0052] of applicant’s published specification (PG Pub. US 20200211042 A1)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Step 2A Prong One:
Claims 29 and 42 recite limitations for notifying a vendor of a customer request comprising the steps of: receiving a customer request for a service including at least one customer request criteria; retrieving customer information from a database; identifying at least one vendor suitable for providing the customer request; retrieving vendor information for the at least one vendor from the database; for each of the at least one vendor calculating a vendor compatibility score using the vendor information retrieved from the database, the vendor compatibility score being dependent on the compatibility of the vendor to the customer request; for at least one of the identified vendors generating an adaptive vendor pricing index based on the vendor compatibility scores, the customer request information and the retrieved customer information, which is used to estimate the probability of the vendor being selected to provide the customer request at each one of at least one customer request reference price; providing the customer request to each one of the at least one vendor, wherein the customer request, provided to the at least one vendor, includes at least one customer request reference price, and the probability of the vendor being selected to provide the customer request at the customer request reference price.  
The limitations of claims 29 and 42 above considered as a whole amount to processes for determining the compatibility between a customer request with a customer reference price and vendors to determine a pricing index used for estimating a probability of each vendor of being selected to provide the server, and notifying a vendor of the customer request and customer reference price. As per MPEP 2106.04(a)(2)(II), claim limitations which recite commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since all of the limitations above for determining the compatibility between a customer request with a customer reference price and vendors to determine a pricing index used for estimating a probability of each vendor of being selected to provide the server, and notifying a vendor of the customer request and customer reference price cover commercial interactions such as contracts, sales activities or behaviors, and business relations (e.g. matching customer requests to vendors for a specific customer reference price and notifying at least one vendor of the customer request and their chances of being selected at the customer reference price) and managing relationships or interactions between people (e.g. determination and arrangement of agreements between a customer and vendor by matching a customer request to vendors and notifying the vendor of the request), the claims fall into the “certain methods of organizing human activity” category of abstract ideas.
Step 2A Prong Two:
The judicial exception (i.e. abstract idea) recited in claims 29 and 42 is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. determining the compatibility between a customer request with a customer reference price and vendors and notifying a vendor of the customer request at the customer reference price) using generic computers/computer components (i.e. an application platform server, a database and a communication network of claim 29; and “an apparatus” comprising a receiver and an application platform server including a processor, a database, a transmitter and a communication network of claim 42). See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” Furthermore, while the claims recite the customer request received by a receiver (claim 42 specifically) and the customer request being transmitted to the application platform server/processor and at least one vendor, the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data such as in the case of the “application platform server”, communication network, and database of claim 29, and the receiver, database, processor, transmitter and communication network of claim 42) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more. The same analysis applies the retrieving the customer or vendor information from a database, which to the extent a database is even a technical element, is merely being used in the ordinary capacity of a database to store/retrieve data. Therefore, because the claims, considered as a whole, do not recite anything that integrates the abstract idea into a practical application, the claims are directed to an abstract idea. 
Step 2B:
Claims 29 and 42 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as mentioned above, claims 29 and 42 recite mere instructions to apply the abstract idea (i.e. determining the compatibility between a customer request with a customer reference price and vendors to determine a pricing index used for estimating a probability of each vendor of being selected to provide the server, and notifying a vendor of the customer request and customer reference price) using generic computers/computer components (i.e. an application platform server, a database and a communication network of claim 29; and “an apparatus” comprising a receiver and an application platform server including a processor, a database, and a communication network of claim 42). The claims also recite various steps wherein these additional elements (i.e. application platform server, database, communication network of claim 29; and apparatus including receiver and processor, database, and communication network of claim 42) are used to receive or transmit the customer request and store vendor and customer information. As discussed above, these limitations amount to the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea and do not provide significantly more. Considering the additional elements and limitations as an ordered combination does not alter the analysis above. 
Dependent Claims 30-41 and 43-48: 
Dependent claims 30-41 and 43-48 recite further steps that describe the abstract idea above, including generating a customer score that is used for the adaptive pricing algorithm (claims 30/43), further describing the customer information (claim 31), further describing the vendor information (claim 32), determining real time market metrics (claims 33/44), describing the market metrics (claim 34), describing information used in the generation of the customer score (claim 35), describing information used in the determination of the vendor compatibility score (claim 36), further describing the generation of the vendor pricing index (claims 37/45), determining a suitable vendor (claims 38/46), further describing the probability of the vendor being selected (claim 39), receiving an offer price (claims 40/47), and providing the customer with the offer price and vendor information (claims 41/48) - all of which still fall under the “certain methods of organizing human activity” abstract idea identified in the independent claims above. Dependent claims 43-48 in particular merely add these narrowing limitations to the abstract idea while reciting mere instructions to apply the abstract idea on a generic computer/computer components (i.e. the processor) and the use of generic computer components in their ordinary capacity receiving or transmit data (i.e. the receiver, and “a transmitter”), and do not integrate the abstract idea into a practical application or add significantly more. Dependent claims 30-41 do not recite any further additional elements for consideration, and the claims do not recite anything that integrates the judicial exception into a practical application or adds significantly more than the abstract idea.
Accordingly, claims 29-48 are ineligible under § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29, 31-34, 36-42, and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140229258 A1 to Seriani in view of US 10963848 B1 to Anderson et al. (Anderson), and further in view of US 20090164383 A1 to Rothman. 

Claim 29: Seriani teaches: 
A method for notifying a vendor of a customer request (Seriani: ¶ 0017 “provides a platform for customers to request and receive bids from said transportation service providers, and to sort and/or arrange bids according to specified criteria, thus enabling said customers to intelligently, efficiently, and economically acquire a desired service from one or more of said service providers”; ¶ 0020 methods/processes) comprising the steps of: 
receiving, by an application platform server (Seriani: ¶ 0030-0032 server), a customer request for a service (Seriani: ¶ 0030-0031, ¶ 0034 showing customer request for transport), the customer request being transmitted to the application platform server over a communication network (Seriani: ¶ 0030-0031 showing customer makes request through platform in communication with processor 11 with centralized application 12), the request including at least one customer request criteria (Seriani: ¶ 0034 showing customer request submission including various data fields for inputting request criteria);
retrieving customer information from a database (Seriani: ¶ 0036 showing “Any customer may choose to become a registered customer, in which case the software application will auto-fill certain fields of the fillable forms…” via user information stored in a user account); 
identifying at least one vendor suitable for providing the customer request (Seriani: ¶ 0032 showing “…the system has parsed the service request to conclude that the customer may find eligible service providers…” and ¶ 0039 “matching request criteria with provider credentials (as derived from service-provider data stored in the account)”); 
retrieving vendor information for the at least one vendor from the database (Seriani: ¶ 0037 showing database of the platform with listing of service providers previously registered, and showing receiving service provide preferences regarding alerts/bids/credentials/etc.; also ¶ 0039 showing using provider credentials as derived from service-provider data stored in the account); 
for each of the at least one vendor calculating a vendor compatibility score using the vendor information retrieved from the database, the vendor compatibility score being dependent on the compatibility of the vendor to the customer request (Seriani: ¶ 0039 eligibility may comprise a score derived comparatively based upon some credentials, which as per ¶ 0037 the credentials and other service provider data use used for identifying eligible service providers included in the database); 

With respect to the limitation: 
for at least one of the identified vendors, generating an adaptive vendor pricing index based on the vendor compatibility scores, the customer request information and the retrieved customer information, 
which is used to determine an estimate the probability of the vendor being selected to provide the customer request at each one of at least one customer request reference price; and, 
Seriani teaches for each of the identified vendors, generating an adaptive vendor pricing index (Seriani: ¶ 0013, ¶ 0017, ¶0019, 0043), based at least in part on the customer request information and the retrieved customer information (Seriani: Fig. 2B and ¶ 0043) and suggests “customers are selecting for both objective and subjective criteria, comprising an ideal bid price as well as optimal secondary factors relevant to the expected quality and likeability of the provider and his or her services” (Seriani: ¶ 0019) – but Seriani does not explicitly teach a pricing index being based on a vendor compatibility, or basing some probability of the vendor being selected as the service provider based on the pricing. However, Anderson teaches a vendor compatibility score (Anderson: Col. 9: 36 – Col. 10: 10) for determining a subset of service providers at least based on a ranking of each service provider’s bid prices compared to the mean/median, i.e. pricing index (Anderson: Col. 10: 56-58; also alternatively see Col. 16: 47-55 list of providers with their bids), and basing a probability of the vendor being selected on the vendor scores (Anderson: Col. 14: 47-50 showing “The service match score is used to determine the ranking of the service provider in the candidate pool and it represents an estimation of the probability that the service provider will have the winning bid for the service request”). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the use of the vendor compatibility score to indicate ranking of bid pricing and a probability of the vendor being selected of Anderson in the vendor selection system of Seriani with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problems that “consumers do not have a way of knowing which service provider will offer the best possible value” and “consumers often struggle to decide which service provider to choose when faced with many possibilities” (Anderson: Col. 2: 21-44). 

Seriani, as modified above, further teaches: 
transmitting the customer request to each one of the at least one vendor via the communication network (Seriani: Fig. 2B, ¶ 0023, ¶ 0034 ¶ 0043 showing notification of the request, i.e. incoming bid alert, is sent to one or more eligible service providers), 

With respect to the limitation: 
wherein the customer request, provided to the at least one vendor, includes at least one customer request reference price, and the probability of the vendor being selected to provide the customer request at the customer request reference price 
While Seriani teaches the customer request being provided to the at least one vendor and including at least one customer request reference price (Seriani: Fig. 2B, ¶ 0023, ¶ 0034 ¶ 0043), Seriani does not explicitly teach a probability of the price being accepted/selected. However, Sugaya teaches displaying the probability of a suggested price being accepted/resulting in a sale (Rothman: ¶ 0024-0026, ¶ 0028, and ¶ 0030/Fig. 3). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the display of an associated probability of a price resulting in a sale/being accepted of Rothman in the display of a suggested price in the vendor selection system of Seriani/Anderson with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “an accurate sale probability can be calculated giving the buyer a dependable likelihood of sale” (Rothman: ¶ 0025) and also “to drive sellers to a common market price that takes into account changing supply and demand, similar to the stock market. Sellers will be motivated to list at the lowest price in order to assure a sale of their products. By providing this information to the sellers, this behavior is encouraged” (Rothman: ¶ 0031). 

Claim 31: Seriani/Anderson/Rothman teach claim 29. Seriani, as modified above, further teaches: 
wherein the customer information includes at least one of: preselected customer criteria associated with the customer, preselected customer criteria comprising customer preferences, and previous behaviours of the customer (Seriani: ¶ 0036 “Any customer may choose to become a registered customer, in which case the software application will auto-fill certain fields of the fillable forms throughout the bid requesting and selecting process”, wherein the customer request form is seen in Fig. 2A showing customer criteria)

Claim 32: Seriani/Anderson/Rothman teach claim 29. Seriani, as modified above, further teaches: 
wherein the vendor information includes at least one of: preselected vendor criteria associated with the vendor, the preselected vendor criteria comprising vendor preferences, and previous behaviours of the vendor (Seriani: Fig. 3 and ¶ 0037 showing service provider account information and pre-registered vendor criteria such as credentials, preferences relating to receiving alerts about customer requests, vehicle info, license data, etc.) 

Claim 33: Seriani/Anderson/Rothman teach claim 29. Seriani, as modified above, further teaches: 
determining real time market metrics (Seriani: ¶ 0043 “pool of bids presently being provided for the same or similar trips” and “helping each bidder to be competitive and presently informed of price changes pertaining to particular routes or dates in a given location”)

Claim 34: Seriani/Anderson/Rothman teach claim 33. Seriani, as modified above, further teaches: 
wherein real time market metrics comprises at least one of a comparison between supply and demand at the time of the customer request, geographical location of the customer request and at least one standard reference price (Seriani: ¶ 0043 showing current bids, i.e. at least one reference price, being provided for the same or similar trips, used to determine the recommended bid price) 

Claim 36: Seriani/Anderson/Rothman teach claim 29. Seriani, as modified above, further teaches: 
wherein the vendor compatibility score is determined using at least one of: 
customer request information (Seriani: ¶ 0039 “logic means for matching request criteria with provider credentials (as derived from service-provider data stored in the account)”); 
system generated capabilities (Seriani: ¶ 0039 “Notice of opportunities to bid on an incoming service request are automatically distributed by the platform via logic means for matching request criteria with provider credentials”)
market metrics; and 
the vendor information (Seriani: ¶ 0039 ‘eligibility may comprise a score derived comparatively based upon some credentials but qualitatively (e.g., strictly eligible or strictly not eligible) for other credentials, such as the obvious example of “on duty.”’; also see ¶ 0038 “special authorizations that make a service provider eligible to work at or in a particular event or venue, such as a concert, stadium, or gated community, the ability of a driver to speak a certain foreign language (thus establishing eligibility for a customer requesting a driver facile in that language”)

Claim 37: Seriani/Anderson/Rothman teach claim 29. Seriani, as modified above, further teaches: 
wherein the step of generating the adaptive vendor pricing index is performed in dependence on a comparison of multiple vendor compatibility scores for the customer request (Seriani: Fig. 4A and ¶ 0047, ¶ 0042 showing display of other received bids for the same offer including prices associated with the bids, and wherein as per ¶ 0043 the “recommended” bid price is based on factors such as the pool of bids presently being provided for the same trip and as per ¶ 0039 the eligible providers would necessarily have an eligibility score in order to have been selected to receive an alert with the customer request in the first place)

Claim 38: Seriani/Anderson/Rothman teach claim 29. Seriani, as modified above, further teaches: 
wherein the vendor is a suitable vendor if it is located within at least one of: a predefined distance from the customer, or distance from the service location defined in the customer request, at the time of receiving the customer request (Seriani: ¶ 0039 “two drivers of two suitable vehicles who are on duty and within a certain distance from a requesting customer may be eligible”)

Claim 39: Seriani/Anderson/Rothman teach claim 29. With respect to the following limitation, Seriani teaches providing a recommended bid price that helps bidders to be more competitive in their offers (Seriani: ¶ 0043), and Rothman teaches the probability of the vendor price resulting in a sale as seen above, but Seriani/Anderson do not teach a probability being a percentage probability. However, Rothman teaches: 
wherein the probability of the vendor being selected is a percentage probability Rothman: ¶ 0025 “The probability may be returned to the user via the GUI as a percentage or as wording in a message box”, which as per Seriani above the bidder providing the offer is a vendor)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the percentage of success of the offer being presented as a percentage as taught by Rothman in the online marketplace system of Seriani/Anderson/Rothman, for the same reasons described in claim 29 above. Furthermore, it would have been obvious to one of ordinary skill in the art to do so at the time the invention was filed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 40: Seriani/Anderson/Rothman teach claim 29. Seriani, as modified above, further teaches: 
receiving at least one offer price from at least one vendor (Seriani: ¶ 0046 “The responsive bid is then returned to the platform via the bidder hitting a command key 215, and then the bid is parsed in preparation for its presentation to the requesting customer” wherein “fields for entering bid price 213 or 214 are shown” as seen in Fig. 2B; also see ¶ 0047 bids received from the vendor), the offer price comprising the customer request reference price selected by the vendor at which the vendor will provide the customer request (Seriani: ¶ 0043 and Fig. 2B showing system recommended bid price can be used for the bid, i.e. offer, that is submitted by the vendor)

Claim 41: Seriani/Anderson/Rothman teach 40. Seriani, as modified above, further teaches: 
transmitting to the customer at least one offer price and vendor information associated with the offer price (Seriani: Fig. 4 and  ¶ 0047 “Bids are received and parsed by the software 12 of the system, typically at the server level, and then they are grouped and sorted according to various criteria, after which they are transmitted to the requesting customer in an interactive display module 401 of the user's portable software 15, illustrated in FIG. 4”)

Claim 42: Seriani teaches: 
An apparatus for notifying a vendor of a customer request (Seriani: ¶ 0017 “provides a platform for customers to request and receive bids from said transportation service providers, and to sort and/or arrange bids according to specified criteria, thus enabling said customers to intelligently, efficiently, and economically acquire a desired service from one or more of said service providers”) comprising: 
a receiver in data communication with a communication network (Seriani: ¶ 0030 and Fig .1 showing “a network communication means 14” and also see computer-based platform 10, processor 11, and server 13) for receiving a customer request for a service including at least one customer request criteria (Seriani: ¶ 0034 showing customer request submission including various data fields for inputting request criteria); 
an application platform server including a processor (Seriani: ¶ 0030 “computer processing means 11, including at least one server 13 or equivalent apparatus, which are adapted to provide a computer-based platform 10 wherein a centralized application and logic means 12 enable customers 21 to access the platform 10) for: 
retrieving customer information from a database (Seriani: ¶ 0036 showing “Any customer may choose to become a registered customer, in which case the software application will auto-fill certain fields of the fillable forms…” and “user-identifiable information may be stored in a user account”; also see ¶ 0035 “requesting the unregistered user to input secondary information may also be reconciled according to any database or series of parameters as would be understood by persons of ordinary skill in the art of generating user-fillable forms and software for requesting user-specified data for application in downstream computer-implemented functions”); 
identifying at least one vendor suitable for providing the customer request (Seriani: ¶ 0032 showing “…the system has parsed the service request to conclude that the customer may find eligible service providers…” and ¶ 0039 “matching request criteria with provider credentials (as derived from service-provider data stored in the account)”); 
retrieving vendor information for at least one vendor from the database (Seriani: ¶ 0037 showing database with listing of service providers previously registered, and showing receiving service provide preferences regarding alerts/bids/credentials/etc.; also ¶ 0039 showing using provider credentials as derived from service-provider data stored in the account); 
for each of the at least one vendor, determining a vendor compatibility score, the vendor compatibility score being dependent on the compatibility of the vendor to the customer request (Seriani: ¶ 0039 eligibility may comprise a score derived comparatively based upon some credentials); 
for at least one of the identified vendors, generating an adaptive vendor pricing index based on the vendor compatibility scores, the customer request information and the retrieved customer information, 
which is used to determine an estimate the probability of the vendor being selected to provide the customer request at each one of at least one customer request reference price; and, 
Seriani teaches for each of the identified vendors, generating an adaptive vendor pricing index (Seriani: ¶ 0013, ¶ 0017, ¶0019, 0043), based at least in part on the customer request information and the retrieved customer information (Seriani: Fig. 2B and ¶ 0043) and suggests “customers are selecting for both objective and subjective criteria, comprising an ideal bid price as well as optimal secondary factors relevant to the expected quality and likeability of the provider and his or her services” (Seriani: ¶ 0019) – but Seriani does not explicitly teach a pricing index being based on a vendor compatibility, or basing some probability of the vendor being selected as the service provider based on the pricing. However, Anderson teaches a vendor compatibility score (Anderson: Col. 9: 36 – Col. 10: 10) for determining a subset of service providers at least based on a ranking of each service provider’s bid prices compared to the mean/median, i.e. pricing index (Anderson: Col. 10: 56-58; also alternatively see Col. 16: 47-55 list of providers with their bids), and basing a probability of the vendor being selected on the vendor scores (Anderson: Col. 14: 47-50 showing “The service match score is used to determine the ranking of the service provider in the candidate pool and it represents an estimation of the probability that the service provider will have the winning bid for the service request”). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the use of the vendor compatibility score to indicate ranking of bid pricing and a probability of the vendor being selected of Anderson in the vendor selection system of Seriani with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problems that “consumers do not have a way of knowing which service provider will offer the best possible value” and “consumers often struggle to decide which service provider to choose when faced with many possibilities” (Anderson: Col. 2: 21-44). 

Seriani, as modified above, further teaches: 
a transmitter for transmitting the customer request to each one of the at least one vendor via the communication network (Seriani: Fig. 2B, ¶ 0023, ¶ 0034 ¶ 0043 showing notification of the request, i.e. incoming bid alert, is sent to one or more eligible service providers), 

With respect to the limitation: 
wherein the customer request, provided to the at least one vendor, includes at least one customer request reference price, and the probability of the vendor being selected to provide the customer request at the customer request reference price 
While Seriani teaches the customer request being provided to the at least one vendor and including at least one customer request reference price (Seriani: Fig. 2B, ¶ 0023, ¶ 0034 ¶ 0043), Seriani does not explicitly teach a probability of the price being accepted/selected. However, Sugaya teaches displaying the probability of a suggested price being accepted/resulting in a sale (Rothman: ¶ 0024-0026, ¶ 0028, and ¶ 0030/Fig. 3). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the display of an associated probability of a price resulting in a sale/being accepted of Rothman in the display of a suggested price in the vendor selection system of Seriani/Anderson with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “an accurate sale probability can be calculated giving the buyer a dependable likelihood of sale” (Rothman: ¶ 0025) and also “to drive sellers to a common market price that takes into account changing supply and demand, similar to the stock market. Sellers will be motivated to list at the lowest price in order to assure a sale of their products. By providing this information to the sellers, this behavior is encouraged” (Rothman: ¶ 0031). 

Claim 44: Seriani/Anderson/Rothman teach claim 42. Seriani, as modified above, further teaches: 
determining real time market metrics (Seriani: ¶ 0043 “pool of bids presently being provided for the same or similar trips” and “helping each bidder to be competitive and presently informed of price changes pertaining to particular routes or dates in a given location”), the real time market metrics comprising at least one of a comparison between supply and demand at the time of the customer request, geographical location of the customer request, and at least one standard reference price (Seriani: ¶ 0043 showing current bids, i.e. at least one reference price, being provided for the same or similar trips, used to determine the recommended bid price)

Claim 45: See the rejection of claim 37 above reciting analogous limitations. 
Claim 46: See the rejection of claim 38 above reciting analogous limitations. 
Claim 47: See the rejection of claim 40 above reciting analogous limitations. 
Claim 48: See the rejection of claim 41 above reciting analogous limitations. 

Claims 30, 35, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140229258 A1 to Seriani in view of US 10963848 B1 to Anderson et al. (Anderson), further in view of US 20090164383 A1 to Rothman, and even further in view of US 20170200321 A1 to Hummel et al. (Hummel). 

Claim 30: Seriani/Anderson/Rothman teach claim 29. With respect to the following limitations, while Seriani teaches matching a customer request with vendor criteria using a scoring mechanism (see Seriani at ¶ 0039), Seriani/Anderson/Rothman do not explicitly teach a specific customer score used for pricing. However, Hummel teaches: 
generating a customer score, the customer score being generated using at least one of the customer information, and customer request criteria (Hummel: ¶ 0024, ¶ 0028-0033, ¶ 0037-0038 showing generation and adjustment of a passenger’s reputation score, which is based upon historical passenger actions and as per ¶ 0081-0083 is managed by a reputation score manager that adjusts and stores the reputation score based on customer information) 
and wherein the step of generating an adaptive pricing algorithm is performed using the customer score index (Hummel: ¶ 0116-0119 showing generating a price for a passenger ride request based on the passenger reputation score) 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the generation and usage of a customer reputation score that impacts pricing for the customer’s requests of Hummel in the online marketplace system of Seriani/Anderson/Rothman with a reasonable expectation of success of arriving at the claimed invention, with the motivation of “giving the user an incentive to take into account the exact economic harm he or she will cause another party as a result of taking a bad action” (Hummel: ¶ 0063). 

Claim 35: Seriani/Anderson/Rothman/Hummel teach claim 30. With respect to the following limitation, Seriani/Anderson/Rothman do not teach a generation of the customer score. However, this is disclosed by Hummel as seen in claim 30 above, and Hummel further teaches: 
wherein the step of generating a customer score (Hummel: ¶ 0024, ¶ 0028-0033, ¶ 0037-0038, and ¶ 0081-0083 showing generation and adjustment of a passenger’s reputation score), uses at least one of: 
system generated capabilities (Hummel: ¶ 0080 “Each of the reputation score manager 119…include computer logic utilized to provide desired functionality”; ¶ 0082 “The reputation score manager 119 can adjust a user's reputation score(s) based on the user's actions, the user's inactions, feedback regarding the user, or other data describing the user's interactions with the ride share platform…the reputation score manager 119 can be configured to apply a map between certain user actions (e.g., undesirable actions) and respective values by which reputation scores are adjusted as a result of such respective user actions” which reads on “system generated capabilities”); and 
market metrics
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the generation and usage of a customer reputation score that impacts pricing for the customer’s requests of Hummel in the online marketplace system of Seriani/Anderson/Rothman/Hummel for the same reasons described in claim 34 above. 

Claim 43: See the rejection of claim 30 above reciting analogous limitations to claim 43. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628